ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method and system for simulating a circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-17, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
            receiving, by one or more processors of the one or more computer systems, a netlist of the circuit, the netlist including a top circuit and a plurality of sub-circuit instances forming a hierarchy having a first level under the top circuit and at least one second level under the first level such that each sub-circuit instance (SCI) of the plurality of SCIs is a child of another SCI at a higher level or a child of the top circuit, and that each SCI of the plurality of SCIs is either a leaf in the hierarchy or a parent of a different SCI at a lower level, each of the plurality of SCIs having external ports, at least one of the plurality of SCIs including internal nets; and for each iteration step of a series of iteration steps:
determining, by one or more processors of the one or more computer systems, signal values in the top circuit, the signal values including signal values at the 
starting from the first level of the hierarchy, determining, by one or more processors of the one or more computer systems, signal values of each specific SCI at each level of the hierarchy, wherein certain signal values of a third SCI corresponding
external signal values of a fourth SCI are passed down to the fourth SCI and used to determine internal signal values of the fourth SCI, together with the first submatrix and the first subvector of the fourth SCI stored in the one or more memory devices, the fourth SCI being the child of the third SCI.

4.         With respect to claim 18-20, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:
            a first processor configured to receive at least a first portion of a netlist of the circuit, the netlist including a top circuit and a plurality of sub-circuit instances forming a hierarchy having a first level under the top circuit and at least one second level under the first level such that each sub-circuit instance (SCI) of the plurality of SCIs is a child of another SCI at a higher level or a child of the top circuit, and that each SCI of the plurality of SCIs is either a leaf in the hierarchy or a parent of a different SCI at a lower level, each of the plurality of SCIs having external ports, at least one of the plurality of SCIs including internal nets; and
wherein the first processor is further configured to,
incorporating the second submatrix and the second subvector of each of the one or more first SCIs into a circuit equation representing electrical characteristics of  of the second SCI from the circuit equation, the second SCI being a parent of the one or more first SCI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851